If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



                                                                    UNPUBLISHED
In re L. SMITH, Minor.                                              August 13, 2019

                                                                    No. 346653
                                                                    Clare Circuit Court
                                                                    Family Division
                                                                    LC No. 16-000068-NA


Before: CAVANAGH, P.J., and STEPHENS and O’BRIEN, JJ.

PER CURIAM.

        Respondent-mother appeals as of right the trial court’s order terminating her parental
rights to the minor child, LS, under MCL 712A.19b(3)(c)(i) (conditions leading to adjudication
continue to exist); (g) (failure to provide proper care or custody); and (j) (reasonable likelihood
of harm if returned to parent).1 We affirm.

                                     I. PERTINENT FACTS

       In July 2016, the Department of Health and Human Services (DHHS) filed a petition
requesting removal of respondent’s children from her care due to the lack of hot water in the
home, continuous violence in the home, failure to follow through with the children’s mental
health needs, and respondent’s unemployment resulting in her inability to support herself or the
children. Subsequently, at the preliminary hearing, a worker with Children’s Protective Services
reported that respondent was in the process of being evicted from her home, and it was unclear
where the children were residing, but she believed that the two oldest teenage girls were living
with their adult boyfriends.



1
  During these proceedings, respondent-father released his parental rights to LS, and he is not a
party to this appeal. Accordingly, our use of the term “respondent” refers to respondent-mother.
Additionally, we note that prior to the termination hearings in this case, respondent-mother’s
other minor child, KS, was released to the father’s care and custody and was not subject to the
trial court’s order.




                                                -1-
       In August 2016, a domestic violence incident occurred between respondent and her other
minor child, KS, and respondent was taken to the emergency room as a result of being assaulted
by KS. Shortly thereafter, the children were placed with their father. Respondent entered an
admission plea and was ordered to participate in a variety of services to address issues with
housing, employment, education, parenting skills, and mental health.

         Over the course of the nearly two-year case, respondent was represented by four different
attorneys. Additionally, KS was moved in and out of her father’s home but was eventually
returned to his care and custody and jurisdiction over her was ended. However, as relevant to
this appeal, LS was moved into the foster care system and struggled with behavioral issues,
including “sexual acting out behaviors.” His psychological evaluation revealed that lack of
stability and permanence was affecting his mental health and the trial court concluded that a
termination trial was required to establish permanency for LS. Ultimately, following a
termination hearing, the trial court terminated respondent’s parental rights to LS.

                                  II. STATUTORY GROUNDS

       Respondent first argues that clear and convincing evidence did not establish any statutory
ground for termination of her parental rights under MCL 712A.19b(3). We disagree.

        To terminate parental rights, the trial court must find that at least one of the statutory
grounds for termination under MCL 712A.19b(3) has been established by clear and convincing
evidence. In re VanDalen, 293 Mich. App. 120, 139; 809 NW2d 412 (2011). We review for clear
error the trial court’s ruling that a statutory ground for termination has been established. MCR
3.977(K); In re Hudson, 294 Mich. App. 261, 264; 817 NW2d 115 (2011). “A finding of fact is
clearly erroneous if the reviewing court has a definite and firm conviction that a mistake has
been committed, giving due regard to the trial court’s special opportunity to observe the
witnesses.” In re BZ, 264 Mich. App. 286, 296-297; 690 NW2d 505 (2004). “Appellate courts
are obliged to defer to a trial court’s factual findings at termination proceedings if those findings
do not constitute clear error.” In re Rood, 483 Mich. 73, 90; 763 NW2d 587 (2009).

       The trial court held that one of the grounds for which clear and convincing evidence
supported the termination of respondent’s parental rights was MCL 712A.19b(3)(c)(i), which
provides:
               (c) The parent was a respondent in a proceeding brought under this
       chapter, 182 or more days have elapsed since the issuance of an initial
       dispositional order, and the court, by clear and convincing evidence, finds either
       of the following:

              (i) The conditions that led to the adjudication continue to exist and there is
       no reasonable likelihood that the conditions will be rectified within a reasonable
       time considering the child’s age.

Thus, termination of parental rights is proper under MCL 712A.19b(3)(c)(i) when “the totality of
the evidence amply supports that [the parent] had not accomplished any meaningful change in
the conditions” that led to the court taking jurisdiction over the minor, In re Williams, 286 Mich


                                                -2-
App 253, 272; 779 NW2d 286 (2009), and it is unlikely “that the conditions will be rectified
within a reasonable time considering the child’s age,” MCL 712A.19b(3)(c)(i).

        In this case, the dispositional order regarding LS was entered on November 1, 2016 and
the termination hearings were held in November 2018; thus, the requirement that 182 or more
days elapsed since the issuance of the initial dispositional order was met. MCL 712A.19b(3)(c).
At the initial disposition, respondent’s parent-agency treatment plan (PATP) required her to
address issues with housing, employment, education, parenting skills, and mental health. More
specifically, respondent was required to attend, participate in, and benefit from family and
individual counseling and parenting classes. Respondent was also required to locate and
maintain suitable housing and employment. Further, respondent was required to participate in a
psychological evaluation and follow the recommendations of the evaluator. Lastly, respondent
was required to obtain her high school diploma.

        At the time of the termination hearing, respondent had not received her GED and had
stopped working on that goal since around December 2017 because “she didn’t have time to do
that” with her employment. Furthermore, the foster care worker was unsure if respondent still
was employed considering her incarceration. Moreover, given that respondent had reported six
different jobs between May 2017 and October 2018, the foster care worker opined that
respondent had not maintained stable income.

        In terms of housing, the testimony presented at the termination hearing confirmed that
between 2016 and the hearing, respondent had moved several times, been evicted three times,
had stayed overnight at some friends’ homes on some occasions, and resided in a homeless
shelter for about one and a half months. Accordingly, the foster care worker indicated that
respondent had not shown stable housing throughout the case.

        The foster care worker also noted that respondent had five different mental health
providers throughout the case and, although she felt respondent “partially complied” with the
services, the foster care worker did not think respondent benefited from the services “due to not
attending consistently.” This testimony was corroborated by the testimony of several service
providers who indicated that respondent inconsistently attended or did not show a benefit from
the services they provided.

        The foster care worker also testified that respondent’s parenting-time attendance had
improved recently, but in the past, she would show up late. Overall, she believed that respondent
attended 105 out of 119 visits offered. However, there were still concerns about respondent’s
continued discussion of inappropriate topics with LS. Accordingly, the foster care worker felt
that respondent “partially complied” with parenting skills and parenting education, but did not
benefit from the services.

        Respondent argues that the trial court erred when it found clear and convincing evidence
to support termination of respondent’s parental rights under MCL 712A.19b(3)(c) because the
trial court created a delay in the case by appointing her an attorney that the trial court knew had a
conflict. A respondent in a termination proceeding is entitled to representation by an attorney,
Williams, 286 Mich. App. at 274-275, and she was represented by counsel. Respondent retained
her first counsel in these proceedings, but counsel soon withdrew because of respondent’s failure

                                                 -3-
to pay for services. On September 8, 2016, respondent was appointed counsel, but that attorney
moved to withdraw due to a conflict of interest created by her representation of KS in a
delinquency case in which respondent was the victim of KS’s assault. By October 10, 2016, the
trial court had appointed new counsel to represent respondent. Respondent fails to explain how
her ability to comply with services was impacted by any “delay” in the court’s appointment of
counsel and fails to show how it affected the outcome of her case. This Court is not required to
unravel and elaborate for respondent her arguments and may deem any such issue abandoned.
See People v Cameron, 319 Mich. App. 215, 232; 900 NW2d 658 (2017) (citations omitted).
Moreover, no objection was made in the trial court in this regard; thus, our review is for plain
error affecting respondent’s substantial rights and we conclude that respondent has failed to
establish that relief is warranted. See People v Carines, 460 Mich. 750, 763; 597 NW2d 130
(1999).

         Respondent next argues that once the trial court authorized DHHS to file a supplemental
petition to terminate her parental rights, she was no longer afforded any services and had to find
parenting classes on her own. However, we note that when the trial court first authorized DHHS
to file a supplemental petition to terminate respondent’s parental rights in August 2017, the trial
court stated, “The services previously ordered for the family will continue to be ordered at this
point.” Thereafter, despite the court’s authorization, DHHS did not file a supplemental petition
at that time, opting instead to provide additional services to respondent. Furthermore, when the
supplemental petition was filed in October 2018, the trial court specifically indicated that the
goal pending the termination hearing was reunification and that all services previously ordered
would continue to be ordered. Accordingly, there is no indication within the lower court record
that respondent was unable to obtain services throughout this case due to any actions by DHHS
or the trial court. Instead, the record suggests that respondent was afforded a wide variety of
services, including some that she sought out on her own. However, as discussed above, the
testimony presented at the termination hearing supports a conclusion that respondent failed to
regularly attend and benefit from those services.

         Respondent further argues that she was never offered family therapy. However, this
statement is not supported by the record. Indeed, the record suggests that family therapy was
provided to respondent despite the fact that respondent had not shown sufficient progress in all
areas. A psychologist who performed psychological evaluations on respondent in 2016 and 2018
testified that even though he saw improvements by respondent in March 2018, he did not
recommend family therapy because he did not believe it was appropriate at that time. The
psychologist stated, “Family therapy[,] in my opinion[,] is something that’s done a little later in
the process when you’re getting close to reunification.” Nonetheless, a supervisor from
Community Mental Health (CMH) testified that around May 2018, respondent requested and
began participating in “between four and six” family therapy sessions through CMH.
Accordingly, there is no merit to respondent’s assertion.

        Additionally, respondent claims that while she did move multiple times throughout the
case, she remained in each home for six to eight months and attended most of her parenting time.
Respondent posits that additional steps should have been taken to reunify her with LS during
those time frames. Indeed, this very topic was addressed during the termination hearing when
respondent’s counsel inquired of the foster care worker why steps were not taken to reunite LS
and respondent while respondent was maintaining a suitable home for several months. The

                                                -4-
foster care worker responded that there were remaining concerns about respondent’s struggle to
attend parenting time on time, having inappropriate conversations, and instability with other
services. The foster care worker further stated, “I don’t believe it’s appropriate to move visits
into a home unless we’re gonna [sic] be moving toward returning him home within the next
couple of months[.]” She indicated that “if we were to move LS back into the home for
parenting time, [then] he would believe that he was going home and at this point the barriers for
[respondent] aren’t reduced.” The foster care worker opined that this “would cause [LS]
confusion” and “would cause him some dysregulation.” Likewise, the psychologist indicated
that he did not suggest moving to unsupervised parenting time because respondent had not
demonstrated improvement for an extended period, and he did not want LS to perceive
unsupervised visitation as encouragement that he was going home.

        Furthermore, one of respondent’s prior landlords testified that he rented a property in
Harrison to respondent but, for the first six months, the lease was paid by the Mid-Michigan
Community Action Agency. Respondent then lived there for two more months, but failed to pay
rent before being evicted. Accordingly, this testimony does not support a conclusion that
respondent had stable housing; rather, despite living rent-free for six months, respondent was not
able to collect sufficient funds to pay for her housing even with assistance.

         In summary, respondent never demonstrated that she could maintain the consistency and
stability necessary to parent LS. In other words, the record evidence is clear and convincing that
the conditions that led to the adjudication continued to exist and there was no reasonable
likelihood that the conditions would be rectified within a reasonable time considering the child’s
age. Accordingly, the trial court did not clearly err when it terminated respondent’s parental
rights under MCL 712A.19b(3)(c)(i). Because only one statutory ground for termination must be
proved, we need not address the additional grounds upon which the court based its decision. See
In re HRC, 286 Mich. App. 444, 461; 781 NW2d 105 (2009).

                                      III. BEST INTERESTS

       Respondent also argues that the trial court clearly erred in finding that termination of her
parental rights was in LS’s best interests. We disagree.

        “Once a statutory ground for termination has been proven, the trial court must find that
termination is in the child’s best interests before it can terminate parental rights.” In re
Olive/Metts, 297 Mich. App. 35, 40; 823 NW2d 144 (2012). Whether termination of parental
rights is in the child’s best interests must be proven by a preponderance of the evidence. In re
Moss, 301 Mich. App. 76, 90; 836 NW2d 182 (2013). This Court reviews for clear error a trial
court’s finding that termination of parental rights is in the child’s best interests. In re Jones, 286
Mich. App. 126, 129; 777 NW2d 728 (2009).

         When determining best interests, the focus is on the child, not the parent. Moss, 301
Mich. App. at 87. The trial court should review all of the evidence available to determine the
child’s best interests. In re White, 303 Mich. App. 701, 713; 846 NW2d 61 (2014). A number of
factors may be considered, including “the child’s bond to the parent, the parent’s parenting
ability, the child’s need for permanency, stability, and finality, and the advantages of a foster
home over the parent’s home.” Olive/Metts, 297 Mich. App. at 41-42 (citations omitted). The

                                                 -5-
court may also consider psychological evaluations, a parent’s history of domestic violence, the
child’s age, and the parent’s compliance with her case service plan. White, 303 Mich. App. at
714; Jones, 286 Mich. App. at 131.

        Respondent first argues that the trial court clearly erred in finding that termination of her
parental rights was in LS’s best interests because she and LS had a bond. Among “a variety of
factors,” the strength of the bond between the child and the parent is only one factor for the court
to consider. See White, 303 Mich. App. at 714. Indeed, at the termination hearing, the trial court
informed respondent, “I think you love your child. But that stability is of primary importance
and you have not been able to provide it to him throughout his life.” Accordingly, it is clear that
the trial court concluded that any bond between respondent and LS was clearly outweighed by
the potential harm to LS given respondent’s continuous instability.

         Respondent also argues that the trial court inappropriately relied on LS’s behavioral
difficulties to justify termination of her parental rights, but family counseling was never offered
and respondent was not given any opportunity to parent LS. As previously discussed, respondent
did participate in family counseling and any delay in receiving family counseling was due to her
inconsistency in participating and benefiting from services. Furthermore, the CMH supervisor
testified that she believed a lack of stability and uncertainty about his placement played a role in
LS’s behavioral issues. She confirmed that stability would provide LS “the best opportunity to
progress towards success,” and LS’s foster family was willing to adopt LS and provide him with
permanency. The foster care worker further noted her concern that, given respondent’s
attendance with services, respondent would not be able to ensure LS’s attendance at his
appointments. Additionally, she indicated that given respondent’s lack of stability, LS’s
behavior could regress if his basic needs were not being met.

        In whole, the trial court noted that respondent had a history of unstable employment,
housing instability, and domestic violence in the home that demonstrated a serious risk of harm
to LS. Notably, a court may rely on a parent’s history in determining whether the child would be
harmed if returned to the parent’s care. In re Archer, 277 Mich. App. 71, 75; 744 NW2d 1 (2007).
Respondent’s continued instability throughout the case demonstrated that respondent had not
benefited from the plethora of services she has been provided. Given this history, the trial court
did not clearly err when it concluded that termination of respondent’s parental rights was in LS’s
best interests.

                                       IV. DUE PROCESS

        Lastly, respondent argues that her due-process rights were violated throughout this case
on several occasions. However, respondent did not raise these arguments before the trial court
and, on appeal, she fails to provide any meaningful argument or cite any authority in support of
her claims. As previously stated, this Court is not required to unravel and elaborate respondent’s
arguments for her and may deem any such issue waived. See Cameron, 319 Mich. App. at 232.




                                                -6-
In any event, we have reviewed respondent’s arguments and conclude that she has not
established that her due-process rights were violated.

      Affirmed.



                                                   /s/ Mark J. Cavanagh
                                                   /s/ Cynthia Diane Stephens
                                                   /s/ Colleen A. O’Brien




                                        -7-